Appeal from a judgment of the County Court of Cortland County (Campbell, J.), rendered November 10, 2005, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2004, defendant pleaded guilty to the crime of rape in the third degree and was sentenced to six months in jail and 10 years of probation. He was thereafter charged with violating various terms of his probation. Following a hearing on the matter, defendant was found guilty of the violations. As a result, his probation was revoked and he was resentenced to Vk to 4 years in prison. Defendant now appeals.
We affirm. Contrary to defendant’s assertion that his resentence is harsh and excessive, we acknowledge the seriousness of the underlying crime as well as defendant’s proven inability to comply with the conditions of his probation, and discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the resentence in the interest of justice (see People v Gurrola, 43 AD3d 1230, 1231 [2007]; People v Osborne, 38 AD3d 1132, 1132-1133 [2007], lv denied 9 NY3d 849 [2007]). To the extent that defendant raises additional arguments which are not encompassed by our disposition, they have been considered and are rejected.
Cardona, P.J., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.